DETAILED ACTION
This Office Action is responsive to the application filed on June 24, 2019. Claims 1-14 are pending. Claims 7 and 9 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species B (Claims 1-6, 8, 10-14) in the reply filed on 10/21/2021 is acknowledged. The traversal is on the ground(s) that “the subject matter of all species is sufficiently related that… search and examination of the entire application could be made without serious burden”.  
This is not found persuasive because the inventions as claimed have been shown to be distinct based on their mutually exclusive configurations pursuant to MPEP § 806.04 and because search and examination burden has been established pursuant to MPEP § 808.02 (see pp. 2-3 of prior Office Action). Each patentably distinct species requires a different field of search (i.e., searching different classes/subclasses and employing different search strategies and search queries). Applicant has not specifically pointed out any supposed errors in the established burden. Moreover, Applicant has not stated on the record or submitted evidence that the species are not patentably distinct. The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities: “the main engine” (line 6) appears in error for – the main gas turbine engine --. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, “wherein during the limited range of subsonic flight operations the intake cover and the exhaust cover are moved to the deployed configuration to open the intake and the exhaust, and during the other flight operations the intake cover and the exhaust cover are moved to the stowed configuration to close the intake and the exhaust” renders the claim indefinite because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. § 112(b). See MPEP § 2173.05(p) II. 
In the instant, case both an apparatus (a propulsion system) and a method of using the apparatus (wherein during the limited range of subsonic flight operations the intake cover and the exhaust cover are moved to the deployed configuration to open the intake and the exhaust, and during the other flight operations the intake cover and the exhaust cover are moved to the stowed configuration to close the intake and the exhaust) is claimed. It is unclear whether infringement occurs when: 1] one operates the propulsion system according to the method claimed (during the limited range of subsonic flight operations the intake cover and the exhaust cover are moved to the deployed configuration to open the intake and the exhaust, and during the other flight 
As to Claim 6, “the base” and “the tail” lack sufficient antecedent basis and render the claim indefinite. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2002/0190158
“FRANCHET”
2018/0044028 
“TAKAMI”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 5-6, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRANCHET. 
Re Claim 1, FRANCHET teaches a propulsion system (Fig. 1 or Fig. 2; ¶¶0017-0018) for a supersonic aircraft (¶0026), the propulsion system including: 
a main gas turbine engine [1; and/or 1’] adapted for generating propulsive thrust during subsonic and supersonic flight operations of the aircraft (¶¶0026-0029); 
a supplementary propulsion unit [16 and/or 16’] adapted for generating additional propulsive thrust (¶¶0021-0022), the supplementary propulsion unit having an air intake and an exhaust for gas accelerated by the supplementary propulsion unit to provide the additional propulsive thrust (Fig. 1, ¶0025), and the supplementary propulsion unit being adapted to generate the additional propulsive thrust during a limited range of subsonic flight operations, and to be dormant during other flight operations (¶¶0025-0031, 0037-0038); and 
a housing [34, 36 and rear of fuselage containing 16, 16’] for the supplementary propulsion unit, the housing including an intake cover 34 and an exhaust cover 36 which are controllably moveable between a deployed configuration (configuration shown above centerline of 16 in Figures 1 & 2; ¶¶0017 & 0018) and a stowed configuration (configuration shown below centerline of 16 in Figures 1 & 2; ¶¶0017 & 0018), wherein during the limited range of subsonic flight operations the intake cover and the exhaust cover are moved to the deployed configuration to open the intake and the exhaust, and during the other flight operations the intake cover and the exhaust cover are moved to the stowed configuration to close the intake and the exhaust (Figs. 1-2; ¶¶0025-0030). 
Re Claim 2, FRANCHET teaches the propulsion system according to claim 1, wherein the housing is in the form of a pod [self-contained unit containing 16] having a tubular central portion (annotated in Image 1 below) containing the supplementary propulsion unit such that one end of the central portion forms the intake and the other end forms the exhaust, the intake cover and the exhaust cover being respective end portions of the pod, wherein in the stowed configuration the intake cover, the exhaust cover and the central portion provide the housing with a continuous and smoothly faired external surface (Fig. 2, see Image 1 below). 

    PNG
    media_image1.png
    692
    894
    media_image1.png
    Greyscale

Re Claim 5, FRANCHET teaches the propulsion system according to claim 1, wherein the supplementary propulsion unit is configured to be mounted at the tail of an aircraft fuselage (¶0025, 0032). 
Re Claim 6, FRANCHET teaches the propulsion system according to claim 1, wherein: the supplementary propulsion unit is a fan unit comprising the intake, a fan and the exhaust (¶¶0021-0022, 0032), the intake guiding air to the fan, and the exhaust discharging air accelerated by the fan (Fig. 1, ¶0025); and the propulsion system further includes a power transmission sub-system (¶¶0023-0024) which is controllably engageable to permit power transfer from the main engine to drive the fan during the limited range of subsonic flight operations (¶¶0023-0024, 0027-0028), and which is controllably disengagable to interrupt such power transfer during the other flight operations (¶¶0023-0024, 0029). 
Re Claim 10, FRANCHET teaches the propulsion system according to claim 1 including plural main gas turbine engines [1 and 1’]. 
Re Claim 11, FRANCHET teaches the propulsion system according to claim 6 including plural main gas turbine engines [1; and 1’] and plural power transmission sub-systems [20, 24, 26, 28, 32; and 20’, 24’, 26’, 28’, 32’] such that each main engine has a respective power transmission sub-system which is controllably engageable (via 32, 32’) to permit power transfer from that main engine to drive the fan (Fig. 1, ¶¶0022-0024). 
Re Claim 12, FRANCHET teaches the propulsion system according to claim 1 including plural supplementary propulsion units [16, 16’] (Fig. 2). 
Re Claim 13, FRANCHET teaches the propulsion system according to claim 6 including plural fan units and plural power transmission sub-systems (Fig. 2; ¶¶0031-0033) such that each fan unit has a respective power transmission sub-system which is controllably engageable to permit power transfer from the main engine to drive the fan of that unit (fan unit including 18a has a respective power transmission sub-system which is controllably engageable via 32 to permit power transfer from main engine 1 to drive the fan 18a; fan unit including 18b has a respective power transmission sub-system which is controllably engageable via 32’ to permit power transfer from main engine 1’ to drive the fan 18b; Fig. 2, ¶¶0024, 0031-0033).
Re Claim 14, FRANCHET teaches a supersonic aircraft having the propulsion system according to claim 1 (see claim 1 above and FRANCHET, ¶¶0019, 0025-0026). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCHET as applied above, further in view of TAKAMI. 
Re Claim 8, FRANCHET teaches propulsion system according to claim 6 as discussed above, the sub-system being controllable to respectively permit/interrupt the power transfer (¶¶0025-0030), but FRANCHET fails to teach wherein the fan is electrically powered and the power transmission sub-system is an electro-mechanical sub-system including a generator which is driven by the main engine to generate an electrical power supply which drives the fan.  
TAKAMI teaches a fan 8 of a fan unit 3 electrically powered via a power transmission sub-system (¶¶0038-044) that is an electro-mechanical sub-system including a generator 7 which is driven by a main engine 2 to generate an electrical power supply which drives the fan (via motor 9) (¶¶0031-0045), the sub-system being controllable to respectively permit/interrupt the power transfer (¶¶0039, 0049). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of FRANCHET such that the fan is electrically powered and the power transmission sub-system is an electro-mechanical sub-system including a generator which is driven by the main engine to generate an electrical power supply which drives the fan, the sub-system being controllable to respectively permit/interrupt the power transfer, in order to facilitate optimum bypass ratio operations with a lightweight configuration (¶¶0052-0057). 
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach or fairly suggest, in combination with the other limitation of claim 3, wherein the intake cover and the exhaust cover are in the form of respective plugs and in the deployed configuration the intake plug and the exhaust plug are translated axially away from the central portion to form respective annular openings fluidly connecting respectively the intake and the exhaust to ambient air.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
October 23, 2021